Title: From George Washington to William Heath, 11 July 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir,
                     Head Qrs July 11th 82
                  
                  I have this moment received a Letter from Count De Rochambeau (by one of His Aids, in five days from Williamsburg) informing me that he is on his way to Philadelphia—that He will be there the 13th or 14th, and wishes for an Interview with me—for this purpose I shall set out in the morning very early, & have only to request your usual attention.  I am Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  I entreat that great diligence may be used in Manoeuvering The Troops—If Genl Carleton should, in my absence, send out the proceedings of the Ct Martial in the case of Lippencut let them be forwarded to Head Qrs; that they may follow me.  Accompany them with your own, & the opinion of the General Officers whom you can readily consult; as my measures must be taken so soon as the proceedings come to my hands & my stay in Philadelphia for aught I know at present will be very short.  Yrs as before
                  
                  
                     G. W——n
                  
               